Name: 83/199/EEC: Commission Decision of 11 April 1983 correcting the Commission Decision concerning animal health conditions and veterinary certification for imports of fresh meat from certain third countries
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  agricultural policy;  cooperation policy;  agricultural activity;  means of agricultural production
 Date Published: 1983-04-26

 Avis juridique important|31983D019983/199/EEC: Commission Decision of 11 April 1983 correcting the Commission Decision concerning animal health conditions and veterinary certification for imports of fresh meat from certain third countries Official Journal L 108 , 26/04/1983 P. 0023 - 0023 Finnish special edition: Chapter 3 Volume 16 P. 0077 Spanish special edition: Chapter 03 Volume 27 P. 0155 Swedish special edition: Chapter 3 Volume 16 P. 0077 Portuguese special edition Chapter 03 Volume 27 P. 0155 *****COMMISSION DECISION of 11 April 1983 correcting the Commission Decision concerning animal health conditions and veterinary certification for imports of fresh meat from certain third countries (83/199/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries (1), and in particular Articles 16 and 28 thereof, Whereas, by its Decision of 1 February 1983, the Commission altered the animal health conditions and veterinary certification for imports of fresh meat from certain third countries (2); Whereas, as a result of an error, Article 1 of the Dutch and German versions of the Decision does not correspond to that presented to the Management Committee for its opinion; whereas the Dutch and German versions of the Decision must therefore be corrected, HAS ADOPTED THIS DECISION: Article 1 1. Article 1 (3) of the German version of Decision 83/70/EEC shall read: '(3) Artikel 4 der Entscheidungen 81/545/EWG, 81/546/EWG und 81/547/EWG ueber die Einfuhr von frischem Fleisch aus Bulgarien, OEsterreich und Jugoslawien erhaelt folgende Fassung: "Artikel 4 Diese Entscheidung wird zum Zweck der Anpassung an Gemeinschaftsvorschriften zur Bekaempfung und Tilgung von Maul- und Klauenseuche und Schweinepest in der Gemeinschaft ueber- prueft." ' 2. Article 1 (3) of the Dutch version of Decision 83/70/EEC shall read: '3. Artikel 4 van de Beschikkingen 81/545/EEG, 81/546/EEG en 81/547/EEG betreffende respectievelijk Bulgarije, Oostenrijk en JoegoslaviÃ « wordt als volgt gelezen: "Artikel 4 Deze beschikking wordt opnieuw onderzocht ten einde haar aan te passen aan de communautaire voorschriften betreffende de controle en de uitroeiing van mond- en klauwzeer en varkenspest binnen de Gemeenschap." ' Article 2 This Decision is addressed to the Member States. Done at Brussels, 11 April 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 47, 19. 2. 1983, p. 25.